DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9-10, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 2, 7, 9 and 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Regarding claims 5 and 17, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-10  so far as definite are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdes De La Garza et al (2017/025992).  Valdes De La Garza et al. shows the use of an overlapping first (24) and third (44) seat forwardly facing in a row having a second seat (34) rearwardly located and between the first and third seat (Fig. 1).  Regarding claims 2-3, the second and third seats are in overlapping in the transverse direction and the second and first seats overlap in the traverse direction (as show in Fig. 1).  Regarding claim 5, Valdes De La Garza et al.  shows the first and seat in do not overlap (in Fig. 3) when both seats are in an upright position. 
Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derbyshire (GB 2438162A).  Derbyshire teaches the use of a seat (3) with a seat pan (3b) and seat back (3a) wherein the seat is operable between an upright and reclined state and the seat pan is in a position forward with respect to the seat pan in the upright position so that a rear portion is at a level lower than a level of the rear portion in the upright state (see Figs. 4a-4c).  Debyshire further shows the use of a legrest (3c) which is less steeply inclined with the horizontal than when in an upright state (see Figs.4c-4d).  Regarding claim 20, Derbyshire shows the use of a shell (4) for the seat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes De La Garza et al in view of Derbyshire.  Valdes De la Garza teaches the seat can recline between an upright and reclined or semi-reclined position but fails to show the seat pan having a rear portion that is at a lower level in the reclined position relative to the position of the rear portion of the seat pan in the upright position.  Derbyshire teaches the conventional use of a seat that when reclined a seat pan (3b) is in a position forward with respect to the seat pan in an upright position so that a rear portion is at a level lower than a level of the rear portion of the seat pan in the upright state (see Figs. 4a-4c).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seat of Valdes De La Garza et al. with the teachings of Derbyshire in order to allow for better spacing and comfort for a user.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 30, 2022